Case: 14-12567   Date Filed: 03/17/2015   Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 14-12567
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 9:13-cr-80192-DTKH-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MICHAEL A. CORTI,
a.k.a. Cracker Mike,

                                                          Defendant-Appellant.

                        ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 17, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-12567     Date Filed: 03/17/2015   Page: 2 of 2


      Randee Golder, appointed counsel for Michael Corti, has filed a motion to

withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Corti’s conviction and sentence are AFFIRMED.




                                          2